I concur in the conclusion that the judgment in this case based on sustaining demurrer to plaintiff's declaration should be affirmed. While there may be ground for holding an automobile owner liable if he delivers a car to a manactually in a drunken condition at the time, by reason whereof the drunken man is killed or injured in attempting to drive it away while still in such drunken condition (Block v. R. R. Co.,192 Mass. 448), I do not think this rule can be extended to cover a case where an automobile is delivered to a man at the time of delivery sober, but who has the reputation for getting drunk, and who later does get drunk and kills himself while attempting to operate the car while he is in a drunken condition.